Decrees affirmed. This is a bill in equity to reach and apply an obligation of the defendant insurance company in satisfaction of a judgment amounting to $27,279.77 recovered by the plaintiff against its insured in a prior tort action. The insurer concedes that recovery is to be had to the limit of the compulsory coverage of the policy, its coverage “A,” amounting to $5,000, with interest and costs. Under the terms of exclusion clause (f), however, the plaintiff as an employee, other than domestic, of the insured is precluded from recovering a larger sum under the optional coverage “B” of the policy. Hagerty v. Myers, 333 Mass. 387. The decree as against the insurer should be affirmed. The decree dismissing the bill as against the insured has not been argued by the plaintiff.